Citation Nr: 1436011	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  13-24 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, as secondary to service-connected chronic low back strain.    

3.  Entitlement to an initial rating in excess of 10 percent for chronic low back strain with degenerative arthritis.  

4.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy.  

5.  Entitlement to an initial rating in excess of 20 percent for left lower extremity radiculopathy.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to August 1983.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2012, January 2013 and September 2013 rating decisions by the Department of Veterans (VA) Regional Office (RO).  

In April 2014, a video conference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In April 2014, the Veteran submitted additional evidence with a waiver of RO consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for an acquired psychiatric disorder, an increased rating for a lower back disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed April 2008 rating decision denied the Veteran service connection for a mental disorder, based essentially on a finding it was not related to service.  

2.  Evidence received since the April 2008 rating decision denying service connection for a mental disorder, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for a psychiatric disorder, and raises a reasonable possibility of substantiating the claim.  

3.  Right lower extremity radiculopathy of the Veteran's service-connected low back disability have not exceeded impairment consistent with mild incomplete paralysis of the sciatic nerve.  

4.  Left lower extremity radiculopathy of the Veteran's service-connected low back disability have not exceeded impairment consistent with moderate incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  The April 2008 rating decision denying the claim for service connection for a mental disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2013).  

2.  New and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

3.  The criteria for an initial rating in excess of 10 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8620 (2013).  

4.  The criteria for an initial rating in excess of 20 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8620 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  VCAA letters were sent to the Veteran in February, April and November 2012.

In this decision, the Board grants reopening of the service connection claim for psychiatric disability based on a finding of receipt of new and material evidence.  This is considered a full grant of the new and material evidence claim.  As such, no discussion of VA's duty to notify and assist is necessary regarding this matter.  

Regarding the increased rating claims for radiculopathy of the lower extremities, the claims arise from his disagreement with the initial evaluations following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, the Veteran has had ample opportunity to respond and supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  As such, no discussion of VA's duty to assist is necessary.  

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA, private, and Social Security Administration (SSA) treatment records have been associated with the claims file.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  The Veteran was also afforded a VA examination in August 2013 regarding his increased rating claims for radiculopathy of the lower extremities.  The Board finds that the examination is adequate for rating purposes as the examiner conducted a thorough examination, noting all clinical findings needed for a proper determination in this matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

The Veteran has been afforded a hearing before the undersigned in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the undersigned did not note the bases of the prior determinations or the elements that were lacking to substantiate the claims.  The undersigned asked specific questions, however, directed at identifying evidence and argument to substantiate the Veteran's claims for a psychiatric disability and increased ratings for radiculopathy and lumbar spine disabilities.  The Veteran volunteered his treatment history and his symptoms since service.  Also, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Finally, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identifies any prejudice in the conduct of the Board hearing.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

As the Veteran has not identified any additional evidence pertinent to his claims, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claims.  



B. Legal Criteria, Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file and in Virtual VA and VBMS (i.e., VA's electronic data storage systems), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

Acquired Psychiatric Disorder - New and Material Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7104.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Historically, an April 2008 rating decision denied the Veteran's claim for service connection for a mental disorder, essentially based on a finding it was not related to service.  He did not appeal this decision, and no additional evidence pertinent to the issue was associated with the claims file within the appeal period.  See 38 C.F.R. § 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the April 2008 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Since the April 2008 rating decision, the Veteran has submitted correspondence expressing his belief that his psychiatric disorder is secondary to his service-connected low back disability, as well as a January 2013 letter by Dr. P.E. Holtzheimer, a VA psychiatrist, diagnosing the Veteran with severe depressive disorder associated with severe anxiety, and probable PTSD based on his symptomatology, and indicating it has been difficult to clarify what the instigating trauma was.  This evidence is new, in that it was not previously of record at the time of the April 2008 rating decision.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record.  Further, such evidence is presumed credible for the limited purpose of reopening the previously disallowed claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for an acquired psychiatric disorder.  


Radiculopathy of the Lower Extremities - Increased Rating Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's radiculopathy of the lower extremities is rated under Diagnostic Code 8620 (for neuritis of the sciatic nerve).  Mild neuritis with incomplete paralysis warrants a 10 percent rating, moderate neuritis with incomplete paralysis warrants a 20 percent rating, moderately severe neuritis with incomplete paralysis warrants a 40 percent rating, and severe neuritis with incomplete paralysis with marked muscular atrophy warrants a 60 percent rating.  Complete paralysis of the sciatic nerve where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost warrants an 80 percent disability rating.  38 C.F.R. § 4.124a, Diagnostic Code 8620.  

As noted above in the Introduction, the September 2013 rating decision on appeal granted service connection for radiculopathy of the lower extremities, rated 20 percent disabling for the left lower extremity, and rated 10 percent disabling for the right lower extremity, both effective February 1, 2012.  

On February 2012 VA spine examination, the examiner found that there was no radicular pain or other signs or symptoms due to radiculopathy.  

A February 2012 VA pain consult record noted the Veteran's complaint of occasional numbness, weakness, and tingling of the lower extremities, right lower extremity worse than the left lower extremity.  A November 2012 VA pain consult record noted the Veteran's complaint of pain in the hips and thighs with occasional leg weakness, but no falls.  

On September 2013 VA peripheral nerves examination, the Veteran reported paresthesia in his thighs, left worse than right.  The examiner found mild left lower extremity intermittent pain, mild right lower extremity paresthesias, moderate left lower extremity paresthesias, mild right lower extremity numbness, and moderate left lower extremity numbness.  Muscle strength testing was normal (5/5) in the lower extremities and there was no muscle atrophy.  Reflex examination testing was normal (2+) in the lower extremities.  Sensory examination testing was normal in the lower extremities.  The Veteran had no trophic skin changes (characterized by loss of extremity hair, smooth, shiny skin, etc.) attributable to peripheral neuropathy.  The diagnoses were mild right lower extremity incomplete paralysis of the sciatic nerve, and moderate left lower extremity incomplete paralysis of the sciatic nerve.  All other lower extremity nerves were noted to be normal.

Based on the foregoing, the Board finds that the Veteran's symptoms more nearly approximate the criteria for the 10 and 20 percent disability ratings currently assigned for the right and left lower extremity, respectively.  The August 2013 VA examiner found no more than mild symptoms in the right lower extremity and no more than moderate symptoms in the left lower extremity.  The Board finds that this characterization of the level of severity of the Veteran's peripheral neuropathy is consistent with the clinical findings at the August 2013 VA examination, which showed completely normal muscle strength, reflexes and sensory perception in the lower extremities bilaterally with the absence of muscle atrophy and no trophic skin changes.  Based on these clinical findings and the August 2013 VA examiner's characterization of the symptoms in the right and left lower extremities as mild and moderate respectively, the Board finds that the Veteran's current symptoms do not more closely approximate a moderate disability in the right lower extremity and a moderately severe disability in the left lower extremity 

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability requires the assignment of an extraschedular rating.  

In this case, the Board finds that the rating criteria contemplate the Veteran's bilateral lower extremity radiculopathy.  The Veteran's lower extremity radiculopathy is manifested by pain, paresthesias and numbness.  The schedular rating criteria rate peripheral neuropathy based on symptoms of neuritis.  Neuritis includes symptoms of pain, paresthesia and numbness.  See Dorland's Illustrated Medical Dictionary 996 (31st ed. 2007).  As such, the Board finds that the Veteran has not described symptoms that are not expressly considered by the schedular rating criteria.  Therefore, the rating criteria are adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.  


ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  

An initial rating in excess of 10 percent for right lower extremity radiculopathy is denied.  

An initial rating in excess of 20 percent for left lower extremity radiculopathy is denied.  


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for a total disability rating based on individual employability due to service-connected disabilities (TDIU) is part of a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In this regard, the Board notes that the Veteran testified at the April 2014 hearing that he has been unable to keep a job since about 2008 due, at least in part, to his service-connected lumbar spine disability.  However, the record shows that the Veteran has been at least sporadically employed in various fashion since 2008.  See, e.g., August 2012 VA social work report (noting the Veteran was recently hired with a roofing company delivering materials); May 2013 VA treatment record (noting the Veteran had been working some jobs in construction).  Nonetheless, it is unclear if such employment constitutes "substantially gainful" employment.  Accordingly, after resolving any benefit of the doubt in favor of the Veteran, the Board finds that the matter of entitlement to TDIU is raised by the record.  Therefore, this issue has been listed on the title page and the Board remands this matter for issuance of VCAA notice and other appropriate action by the AOJ.  

Regarding the claims for service connection for an acquired psychiatric disorder, to include PTSD, and entitlement to an increased initial rating for a low back disability, after a review of the evidence of record, the Board finds that additional development is necessary.  

Regarding the claim for service connection for an acquired psychiatric disorder, the Veteran was afforded a VA examination in January 2013 wherein the examiner opined that the Veteran's psychiatric disorder was less likely than not proximately due to or the result of his service-connected low back disability, essentially finding that his psychiatric disorder was primarily due to his childhood abuse history and chronic substance abuse problems.  The examiner, however, did not comment on whether his psychiatric disorder was aggravated by his service-connected low back disability.  In El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013), the United States Court of Appeals for Veterans Claims (Court) vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  As such, the Board finds that this matter must be remanded to for an opinion addressing the likelihood that the Veteran's psychiatric disability has been aggravated by his service-connected lumbar spine disability.  

Regarding the increased rating claim for a lumbar spine disability, the Board notes that the Veteran was last afforded a VA examination in February 2012.  On the August 2013 VA peripheral nerves examination, the Veteran reported that his back disability had worsened in the past one to two years.  At this Board hearing in 2014, he also appeared to testify that his lumbar spine disability had increased in severity since the last VA examination.  Under the circumstances, the Board finds that VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his low back disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  Thus, this issue must be remanded.  

Finally, as the claims file is being returned, any outstanding pertinent VA treatment records since October 2013 should either be associated with the Veteran's claims file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims file any outstanding relevant VA treatment records, particularly records generated since October 2013.  

2. After associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected low back disability.  The claims folder should be made available to the examiner for review.  Any appropriate diagnostic testing should be conducted and noted in the report, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present, particularly with repeated use.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's low back.  

A complete rationale for all opinions expressed should be set forth in a legible report.  

3. Also, send the Veteran's claims file to the examiner who conducted the January 2013 VA mental disorders examination, if available, to request that the examiner prepare an addendum to the January 2013 examination report that specifically addresses whether the Veteran's psychiatric disorder is at least as likely as not aggravated by his service-connected low back disability.  If aggravation is found, ask the examiner to identify a baseline level of severity of the psychiatric disability prior to aggravation by the service-connected lumbar spine disability.  The examiner is also asked to provide a clearer rationale as to why the Veteran's psychiatric disorder is more likely due to his childhood abuse (rather than to any incident concurrent with military service), citing to evidence within the claims file if possible.  

If the January 2013 VA mental disorders examiner is no longer available, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of the Veteran's psychiatric disorders.  The claims file should be made available to and reviewed by the examiner.  All appropriate psychological tests deemed necessary should be administered.  Based on review of the record, and interview/examination of the Veteran, the examiner should provide an opinion that responds to the following: 

a) Please identify (by medical diagnosis) each of the Veteran's psychiatric disorders.  If PTSD is diagnosed, please identify the stressor (or stressors) upon which the diagnosis of PTSD is based.  As to each psychiatric diagnosis other than PTSD, please indicate whether it is at least as likely as not (a degree of probability of 50 percent or higher) that such disability had its onset in service.  

b) Provide an opinion as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran has a psychiatric disorder that is caused by his service-connected low back disability.  

c) If the examiner finds it is not at least as likely as not that the Veteran's psychiatric disability is not directly related to military service or caused by his service-connected lumbar spine disability, the examiner must provide an opinion as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's psychiatric disorder is aggravated by his service-connected low back disability.  

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.  

4. Then readjudicate the matters.  If the benefits sought on appeal are not granted in full, issue the Veteran and his attorney a supplemental statement of the case and provide the Veteran and his attorney an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


